ORDER
The opinion filed January 11, 2005 is amended as follows:
1) Page 406: Delete the sentence beginning, “Because there was no ...” and replace with “Because there was no Fourth Amendment violation, we affirm Combs’ conviction, but we issue a limited remand as to Combs’ claim of Sixth Amendment sentencing error. See United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).”
2) Delete the current Section III and add a new Section III as follows:
III.
Our original opinion did not address Combs’ assertion of Sixth Amendment error. Because Combs did not challenge his sentence on Sixth Amendment grounds in the district court, we grant a “limited remand” pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).
AFFIRMED AND REMANDED.
With these amendments, Combs’ petition for rehearing is DENIED as moot.